DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 06/27/2019, this is a First Action Non-Final Rejection on the Merits. Claims 1-20 are currently pending in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
                                   Examiner's Note
Examiner has cited particular paragraphs and/or columns / lines numbers or figures in the reference(s) as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shelton et al (US 2019/0201135), hereinafter “Shelton”.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Shelton discloses a robotic surgical system (e.g. via controllers for robot assisted surgical platforms – surgical system 100 as shown in fig. 1) comprising:
 
    PNG
    media_image1.png
    495
    661
    media_image1.png
    Greyscale

a first automated surgical system (see fig. 1: for example, one surgical system 102) comprising: 
a first user control console (see fig. 2: surgeon’s console 118); 
a first robotic actuator (see fig. 1: via surgical arm 120 have actuators to perform motion); 
a first surgical system controller comprising a first processor and a first memory component configured to store a first set of processor instructions and a first set of processor data (see fig. 1 and 3: via hub 106 having processor module 132 and storage array 134 – see [0127]); 
a first surgical system communication interface (see fig. 3: via hub 106 having communication module 130 – see [0127]); and
 
    PNG
    media_image2.png
    478
    626
    media_image2.png
    Greyscale

a second automated surgical system (see fig. 1: for example, a second surgical system 102) comprising: 
a second user control console (see fig. 2: a second surgeon’s console 118); 
a second robotic actuator (see fig. 1: via a second surgical arm 120 having actuators to perform motions); 
a second surgical system controller comprising a second processor and a second memory component configured to store a second set of processor instructions and a second set of processor data (see fig. 1 and 3: via a second hub 106 having processor module 132 and storage array 134 – see [0127]); and 
a second surgical system communication interface in data communication with the first surgical system communication interface (see fig. 3: via a second hub 106 having communication module 130 – see [0127]); and
wherein the second automated surgical system is controllable through the first user control console (see fig. 1-3 depicting hub 106 to provide control of the robotic systems 110 via the surgeon’s console 118 – see also [0113]).  
             
    PNG
    media_image3.png
    623
    454
    media_image3.png
    Greyscale

Regarding claims 2 and 3, Shelton discloses (claim 2) wherein the first surgical system communication interface and the second surgical system communication interface comprise wireless communication interfaces (see [0006] disclosing the wireless transmission; see fig. 37 and [0415] disclosing hubs 13380, 13382 include wireless communication modules such that a wireless communication link is established between the two hubs 13380, 13382. Additionally, the robotic hub 13380 is in signal communication with the interactive secondary displays 13362, 13364 within the sterile field. The hub 13382 is in signal communication with the handheld surgical instrument 13366. If the surgeon 13371 moves over towards the patient 13361 and within the sterile field (as indicated by the reference character 13371′), the surgeon 13371 can use one of the wireless interactive displays 13362, 13364 to operate the robot 13372 away from the remote command console 13370.). (claim 3) wherein the first surgical system communication interface and the second surgical system communication interface comprise wired communication interfaces (see [0200] disclosing control system 470 of the surgical instrument or tool also may comprise wired or wireless communication circuits to communicate with the modular communication hub as shown in FIGS. 8-11.).  
Regarding claim 4, Shelton discloses wherein the first memory component comprises instructions, that when executed by the first processor, cause the first processor to transmit data received by the first processor from the first user console to the second surgical system communication interface via the first surgical system communication interface (see [0499] disclosing system comprises an end effector configured to perform at least one surgical function, a control system, a processor, and a memory communicatively coupled to the processor. The control system comprises a remote controller configured to receive a first user input for controlling the at least one surgical function and a local controller comprising a wireless transmitter, wherein the local controller is configured to receive a second user input for controlling the at least one surgical function. The memory stores instructions executable by the processor to receive the first user input and receive the second user input.).  
Regarding claim 5, Shelton discloses wherein the second memory component comprises instructions, that when executed by the second processor, cause the second processor to control a function of the second robotic actuator based on the data received by the second surgical system communication interface from the first surgical system communication interface (see claim 9 of Shelton disclosing a secondary control module configured to receive a second user input, wherein said secondary control module is configured to be in signal communication with said control unit, and wherein said secondary control module is configured to issue commands to said control system.).  
Regarding claim 6, Shelton discloses wherein the first automated surgical system further comprises a plurality of sensors in data communication with the first processor (see [0123] disclosing the visualization system 108 includes one or more imaging sensors; see fig. 12 and [0182] disclosing One or more of sensors 472, 474, 476, for example, provide real-time feedback to the processor 462. A motor 482, driven by a motor driver 492, operably couples a longitudinally movable displacement member to drive the I-beam knife element. A tracking system 480 is configured to determine the position of the longitudinally movable displacement member. See also [0218] for additional sensors implemented in the system).  
Regarding claim 7, Shelton discloses wherein the first memory component comprises instructions, that when executed by the first processor, cause the first processor to transmit sensor data, received by the first processor from the plurality of sensors, to the second processor, wherein the sensor data is transmitted to the second processor through the first communication interface and the second communication interface (see [0218] disclosing one or more mechanisms and/or sensors such as, for example, sensors 630 can be employed to alert the processor 622 to the program instructions that should be used in a particular setting. For example, the sensors 630 may alert the processor 622 to use the program instructions associated with firing, closing, and articulating the end effector. In certain instances, the sensors 630 may comprise position sensors which can be employed to sense the position of the switch 614, for example. Accordingly, the processor 622 may use the program instructions associated with firing the I-beam of the end effector upon detecting, through the sensors 630 for example, that the switch 614 is in the first position 616; the processor 622 may use the program instructions associated with closing the anvil upon detecting, through the sensors 630 for example, that the switch 614 is in the second position 617; and the processor 622 may use the program instructions associated with articulating the end effector upon detecting, through the sensors 630 for example, that the switch 614 is in the third or fourth position 618a, 618b.).  
Regarding claim 8, Shelton discloses wherein the second memory component comprises instructions, that when executed by the second processor, cause the second processor to perform one or more analytical functions based on the received sensor data when the second robotic actuator is inactive (see [0470] and disclosing data is communicated between the surgical hub(s) 13910, 13920, 13930 and the various surgical instruments during a surgical procedure, the surgical hub(s) 13910, 13920, 13930 are configured to temporarily store the communicated data. At the end of the surgical procedure and/or at the end of a pre-determined time period, each surgical hub 13910, 13920, 13930 is configured to communicate the stored information to the primary server 13940. Once the stored information is communicated to the primary server 13940, the information can be deleted from the memory of the individual surgical hub 13910, 13920, 13930. The stored information is communicated to the primary server 13940 to alleviate the competition amongst the surgical hubs 13910, 13920, 13930 for bandwidth to transmit the stored data to cloud analytics “C”, for example. Instead, the primary server 13940 is configured to compile and store and communicated data. The primary server 13940 is configured to be the single clearinghouse for communication of information back to the individual surgical hubs 13910, 13920, 13930 and/or for external downloading.).  
Regarding claim 9, Shelton discloses wherein the second memory component comprises instructions, that when executed by the second processor, cause the second 111 303495683 v1Attorney Docket No. END9107USNP1/190147-1 processor to transmit results of the one or more performed analytical functions to the first communication interface via the second communication interface (see [0218] disclosing one or more mechanisms and/or sensors such as, for example, sensors 630 can be employed to alert the processor 622 to the program instructions that should be used in a particular setting. For example, the sensors 630 may alert the processor 622 to use the program instructions associated with firing, closing, and articulating the end effector. In certain instances, the sensors 630 may comprise position sensors which can be employed to sense the position of the switch 614, for example. Accordingly, the processor 622 may use the program instructions associated with firing the I-beam of the end effector upon detecting, through the sensors 630 for example, that the switch 614 is in the first position 616; the processor 622 may use the program instructions associated with closing the anvil upon detecting, through the sensors 630 for example, that the switch 614 is in the second position 617; and the processor 622 may use the program instructions associated with articulating the end effector upon detecting, through the sensors 630 for example, that the switch 614 is in the third or fourth position 618a, 618b.).   
Regarding claim 10, Shelton discloses wherein the first automated surgical system comprises a display, and wherein the first memory component comprises instructions that, when executed by the first processor, cause the results to be displayed on the display (see fig. 3 having visualization system 108; see [0113] disclosing robotic hub 122 can be used to process the images of the surgical site for subsequent display to the surgeon through the surgeon's console 118.).  
Regarding claims 11-20, these claims contains similar features as those from claims 1-10 with minor claim language modifications, but are directed to the same scope of the invention of having multiple surgical systems in constant communication, sharing sensor data and performing analytic functions to generate control commands of the robotic actuators, hence claims 11-20 are rejected under the same art and rationales as set forth above for claims 1-10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. – US 8,423,182 to Robinson et al – which is directed to a minimally invasive surgical system is disclosed including reading first tool information from a storage device in a first robotic surgical tool mounted to a first robotic arm to at least determine a first tool type; reading equipment information about one or more remote controlled equipment for control thereof; comparing the first tool information with the equipment information to appropriately match a first remote controlled equipment of the one or more remote controlled equipment to the first robotic surgical tool; and mapping one or more user interface input devices of a first control console to control the first remote controlled equipment to support a function of the first robotic surgical tool.
2. – US 2009/0248041 to Williams et al – which is directed to a robotic surgical system includes a combined laser imaging robotic surgical tool, a control console, and a laser generator/controller. The tool is mounted to a first robotic arm of a patient side cart. The tool has a wristed joint and an end effector coupled together. The end effector has a laser-emitting device to direct a laser beam onto tissue in a surgical site and an image-capturing device to capture images of the tissue in the surgical site. The control console, in communication with the tool, receives the captured images of tissue in the surgical site and displays the captured images on a display device to a user. The laser generator/controller is coupled to the tool and the control console to control the emission of the laser beam onto tissue of the surgical site.
3. – US 2020/0281675 to Meglan – which is directed to dual user console for a robotic surgical system includes first and second user consoles. The first and user consoles each include an arm, an actuator, and a manifold. Each arm has a joint and the actuator is disposed at the joint. The actuator includes pneumatic and hydraulic cylinders that are each configured to actuate the arm about the joint and to be back driven by movement of the arm about the joint. The manifold is coupled to the pneumatic and hydraulic cylinders. The manifolds are in communication with one another such that movements of the arm of the first console about its joint are mirrored to movements of the arm of the second user console about its joint and movements of the arm of the second user console about its joint are mirrored to movements of the arm of the first user console about its joint.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 469-295-9067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAIME FIGUEROA/ Primary Examiner, AU 3664